Citation Nr: 0813432	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  04-17 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to a compensable disability evaluation for a 
right forehead scar.




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran's headaches are not related to his military 
service. 

2.  The veteran's scar is located on the right forehead and 
measures 5-centimeters by 0.5-centimeters.  The scar is well 
healed with no adhesion, induration, infection, ulceration, 
or drainage.  The scar is not disfiguring. It is not painful 
to the touch.  There is no functional impairment from the 
scar.


CONCLUSIONS OF LAW

1.  Headaches were not incurred in, or aggravated by, active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).

2.  The criteria for a compensable evaluation for a right 
forehead scar have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 
7800, 7803, 7804, 7805 (2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7800, 7801, 7803, 7804, 7805 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, certain 
chronic diseases, including organic diseases of the nervous 
system, may be presumed to have been incurred during service 
if the disorder becomes manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Evidence of record shows that the veteran was awarded a 
Combat Infantryman Badge (CIB) for his service in Vietnam 
during his period of service from January 1964 to February 
1966.  The veteran was also wounded in the right shoulder and 
received a Purple Heart medal.  The CIB and Purple Heart 
medal are indicative of participation in combat.  In that 
case, if an injury or disease is alleged to have been 
incurred or aggravated in combat, such incurrence or 
aggravation may be shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2007).  "Satisfactory evidence" is credible 
evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such 
evidence may be rebutted only by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence. . ."  Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish incurrence of a disease or 
injury in service.  Id.

The veteran's service medical records (SMRs) are not 
associated with the claims folder.  It appears that the 
records were in VA's possession in 1966 when the veteran 
submitted his original claim for disability compensation in 
1966.  The information in the claims folder is not clear but 
the veteran's SMRs may have been forwarded to the Army as 
part of an evaluation of the veteran's ability to participate 
in the U. S. Army Reserve in 1967.  

The RO stated that the records may have been destroyed at a 
fire at the National Personnel Records Center (NAP) in 1973.  
The veteran was advised of this by way of a copy of the 
November 2002 rating decision and February 2004 statement of 
the case.  

In any event, there are no SMRs of record at this time and 
the RO has stated that all efforts to locate them have been 
unsuccessful.  The United States Court of Appeals for 
Veterans Claims (Court), has held that in cases where records 
once in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit of the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  

The veteran served on active duty from January 1964 to 
February 1966.  He submitted his initial claim for VA 
disability compensation benefits in February 1966.  At that 
time he listed only his right shoulder wound on his claim.  
He was granted service connection for residuals of the 
gunshot wound of the right shoulder in March 1966.

The veteran was afforded a VA examination in August 1966.  
The veteran stated that he was bothered by "not severe, but 
a few annoying headaches" when he completed his portion of a 
VA Form 21-2545 at the time of the examination.  The veteran 
was noted to have a superficial scar across the right 
forehead that was just below the hairline.  The examiner did 
not address the issue of headaches as part of the examination 
report.  

The veteran submitted his claim for service connection for 
headaches in September 2002.  He claimed that the headaches 
are the result of a head injury he suffered in service at the 
time he was wounded in the right shoulder and forehead.  The 
RO originally evaluated the claim as one for service 
connection on a secondary basis to the right forehead scar.  
However, the veteran is claiming that his headaches are 
"secondary" to the same injury that caused his forehead 
scar in service.  

The veteran submitted a copy of a newspaper article that 
featured a story about him being wounded shortly after the 
event.  The veteran told of being hit in the head at the same 
time he was wounded in the right arm.

The veteran was afforded a VA examination to evaluate his 
service-connected right forehead scar in February 2005.  At 
that time he said he experienced chronic daily headaches.  He 
said they lasted five to six hours and he rated the pain as a 
9.  He said he would have to lay down for two to three hours.  
He would ask other teachers to do things for him when he had 
one of his headaches.  The headaches would be alleviated with 
the use of Excedrin.  He felt that he had short-term memory 
loss during the headache.  He said he had missed many work 
days because of the headaches and pain from his right arm.

Associated with the claims folder are VA treatment records 
for the period from August 2002 to January 2007.  An entry 
from August 12, 2002, notes that it was the veteran's first 
visit to establish healthcare.  The records do not reflect 
treatment for the veteran's claimed headaches.  His headaches 
are not listed as a problem on the entries detailing his 
several medical problems.  

The veteran has not identified any other treatment records 
related to his headaches.

The veteran was afforded a VA examination in December 2007.  
The examiner noted she had reviewed the claims folder.  The 
veteran gave a history of being struck in the head by a 
bullet in service.  He said he began to have headaches about 
10 years ago.  They occurred generally once a week and lasted 
20-30 minutes.  He said they were associated with watery eyes 
and photophobia.  He took aspirin or Tylenol for treatment.  
The veteran said most of the headaches were prostrating.  

The examiner provided a diagnosis of migraine headaches.  She 
also provided an opinion that it was less likely than not 
that the veteran's headaches could be attributed to his head 
wound in service.  The examiner said that it was likely that 
such an injury could lead to the development of headaches.  
However, more than 30 years (1966-1997) had passed without 
the development of chronic headaches.  The examiner stated 
that, if the veteran was to develop recurrent headaches 
following the injury, it would most likely have happened at 
the time, or in close proximity, to the incident.

The veteran has not submitted any evidence in support of his 
claim other than his own statements that he currently 
experiences headaches and that he believes they are related 
to the time he was wounded in the head in service.  The Board 
notes that lay evidence in the form of statements or 
testimony of the veteran is competent to establish evidence 
of symptomatology where symptoms are capable of lay 
observation.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Buchanan v. Nicholson, 451 F.3d. 1331.  The veteran is 
competent to say he experiences headaches.  He is not 
competent to relate his headaches to any etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007) (holding 
that a layperson may provide competent evidence to establish 
a diagnosis where the lay person is "competent to identify 
the medical condition").

In this case, none of the medical records document treatment 
for headaches.  Although the veteran claims his headaches are 
prostrating in nature, he takes over-the-counter aspirin, 
Tylenol, or Excedrin for treatment.  The headaches are not 
mentioned in passing in the records as a minor complaint.  
The record is devoid of any evidence of a report of headaches 
after the veteran's statement at the time of his VA 
examination in August 1966, until his claim in September 
2002.  

The comments in the February 2005 VA examination report were 
the examiner's capture of the veteran's related history for 
his headaches.  The veteran did not say when he began 
experiencing his chronic headaches.  Nor did the examiner 
provide any comment as to the etiology of the headaches.  

The Board finds that the evidence does not support a grant of 
service connection for headaches.  Competent medical evidence 
is required to establish service connection in this case.  
Although the veteran describes severe, chronic headaches as 
of the time of his claim in 2002, and his later VA 
examinations, the record does not reflect evidence of 
headaches prior to then.  Finally, there is no competent 
medical evidence of record that relates the veteran's 
headaches to any incident of service.

In evaluating this claim, the Board has considered for 
application 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), 
which provides for proof of a claim by satisfactory lay, or 
other evidence, for combat veterans, under certain 
conditions.  See Collette, supra.   In this case, it can be 
conceded that the veteran experienced a head wound in 
service.  Such a fact is supported by his scar, the newspaper 
article contemporaneous with his being wounded, his comments 
at his VA examination in August 1966, and current statements.  
However, such evidence does not support a conclusion that his 
current headaches are related to his military service.  As 
noted above, 38 U.S.C.A. 1154(b) does not alter the 
fundamental requirement of a medical nexus to service.  See 
Clyburn, supra; Libertine v. Brown, 9 Vet. App. 521, 524 
(1996).  As discussed above, the evidence does not support a 
finding that the veteran has headaches that are related to 
his military service.  

II.  Increased Evaluation for Scar

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

If the evidence of record supports it, staged evaluations may 
also be assigned for different periods over the course of the 
pendency of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

As noted, supra, the veteran's SMRs are missing.  However, 
the VA examination report of August 1966 provides a sound 
basis for establishing the status of the veteran's scar 
within one year of his being wounded in November 1965.  At 
that time the scar was described as superficial, linear and 
2.5 inches long.  It extended across the right forehead just 
below the hairline.  The scar was well healed with no 
adhesion, induration, infection, or drainage.  

The veteran was granted service connection for his right 
forehead scar in October 1966.  He was assigned a 
noncompensable disability evaluation that has remained in 
effect until the present.  

The VA medical records do not report any complaints 
associated with the scar or that any treatment was required 
or provided.

At the February 2005 VA examination the examiner noted that 
the veteran's scar was not painful.  It was not adherent to 
underlying tissue.  It was said to be superficial.  The skin 
was said to be normal, as well as the skin around the scar.  
The scar was not unstable, and there was no inflammation, 
edema, or keloid formation.  The scar did not show gross 
distortion or asymmetry of the face.  The examiner said the 
scar measured 10-centimeters (cm) by 0.2-cm.  There was no 
induration or inflexibility of the skin.  The diagnosis was 
scar from gunshot wound of the right forehead.  Although the 
examiner said that a photograph would be taken, it appears 
none were.  The Board remanded the case to obtain any 
photographs from that examination but none were associated 
with the claims folder.

The veteran was afforded a VA examination in December 2007.  
The veteran complained of occasional pruritus and "bumps" 
around the scar.  The examiner said that the scar was located 
on the right forehead.  It measured 5-cm by 0.5-cm.  There 
was no tenderness on palpation, adherence to underlying 
tissue, underlying soft tissue damage, skin ulceration, 
tissue loss, elevation of scar or depression of the scar.  
There was no "limitation of motion or loss of function."  
The examiner stated that the scar was not disfiguring.  The 
scar was said to be lighter than the veteran's skin and the 
lighter area was the same size as the scar.  There was no 
induration or inflexibility of the skin.  No photographs were 
taken.  The diagnosis was forehead scar, secondary to gunshot 
wound.  

Substantive changes were made to the schedular criteria for 
evaluating disabilities involving the skin by regulatory 
amendment effective August 30, 2002.  See 67 Fed. Reg. 
49,590-49,599 (July 31, 2002).  In evaluating the veteran's 
claim, the Board must analyze the various versions of rating 
criteria applicable to the veteran's claim as any potential 
increase in his disability evaluation could be for up to one 
year prior to the date of the claim.  See VAOPGCPREC 7-2003; 
38 C.F.R. § 3.400(0)(2) (2007).  If the Board finds the 
revised version more favorable, the reach of the new criteria 
can be no earlier than the effective date of that change.  
See VAOPGCPREC 3 -2000.

The veteran's service-connected disability has been rated 
under Diagnostic Code 7800, for evaluating disabilities 
involving scars or disfigurement of the head, face, and neck.  
Under the prior regulations Diagnostic Code 7800 provides for 
a noncompensable evaluation for slightly disfiguring scars of 
the head, face, or neck.  Moderately disfiguring scars 
warrant a 10 percent rating.  See 38 C.F.R. § 4.118 (2002).

The revised criteria for Diagnostic Code 7800, effective from 
August 30, 2002, include several notes that provide the 
foundation for applying the new criteria.  In particular, 
Note (1) provides the eight characteristics of disfigurement 
for purposes of evaluation under 38 C.F.R. § 4.118.  They 
are:

Scar 5 or more inches (13 or more cm.) in 
length.

Scar at least one-quarter inch (0.6 cm.) 
wide at its widest part.

Surface contour of scar elevated or 
depressed on palpation.

Scar adherent to underlying tissue.

Skin hypo- or hyperpigmented in an area 
exceeding six square inches (39 sq. cm.).

Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).

Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.).

Skin indurated inflexible in an area 
exceeding six square inches (39 sq. cm.).

38 C.F.R. § 4.118, Note (1) (2007).  Note (2), pertaining to 
tissue loss of the auricle and anatomical loss of both eyes 
or one eye, is not applicable.  Note (3) directs that 
unretouched color photographs should be taken into 
consideration when evaluating under these criteria.  

The evidence does not support a compensable disability 
evaluation under either set of regulations.  The veteran does 
not have a moderately disfiguring scar; this was stated at 
the time of his VA examination in December 2007.  It was not 
noted as disfiguring in February 2005.  The scar is 
superficial and at the hairline.  Thus a 10 percent 
evaluation is not for consideration under the prior 
regulations.  The revised rating criteria does not provide 
for a noncompensable rating.  See 38 C.F.R. § 4.31 (2007).  A 
10 percent rating is applicable for disfigurement of the 
head, face, or neck, with at least one characteristic of 
disfigurement.  See 38 C.F.R. § 4.118 (2007), Diagnostic Code 
7800.  The evidence of record shows that the veteran's 
service-connected scar meets none of the eight 
characteristics for a disfiguring scar.  

This is so even with consideration the measurement of the 
scar at the time of the examination in February 2005.  The 
10-cm measure is not consistent with the measurements from 
1966 or 2007.  However, the 10-cm measure still does not meet 
any of the enumerated characteristics listed under the 
regulation.   

Under the prior regulations a 10 percent evaluation is for 
consideration for a scar that is superficial, poorly 
nourished, with repeated ulceration, Diagnostic Code 7803; or 
where the scar is superficial, tender and painful on 
objective demonstration, Diagnostic Code 7804.  38 C.F.R. 
§ 4.118 (2002).  

The veteran's scar does not satisfy the criteria for either 
diagnostic code.  Although the scar is superficial, the two 
VA examinations clearly note that the scar is not poorly 
nourished, there are no ulcerations, and the scar is not 
tender and painful on objective demonstration.  The treatment 
records do not demonstrate any other characteristics for the 
scar.

The amended criteria provide for a 10 percent evaluation for 
a scar this superficial, and unstable, Diagnostic Code 7803, 
or where the scar is superficial and painful on examination.  
38 C.F.R. § 4.118 (2007).  The veteran's scar is neither.  
Again, while the scar is superficial it is neither unstable 
nor painful on examination to justify a 10 percent evaluation 
under the amended criteria.  

The criteria for rating scars under Diagnostic Code 7805, 
were unchanged.  In those cases, a scar is to be rated on the 
limitation of function of the affected part.  The evidence of 
record does not demonstrate any limitation of function.  The 
December 2007 VA examiner made a specific finding to that 
effect.  Moreover, the other medical evidence of record does 
not identify any limitation of function that can be 
attributed to the veteran's service-connected forehead scar.

Upon consideration of the all of the evidence of record, the 
Board finds that there is no basis to warrant the assignment 
of a compensable disability evaluation for the veteran's 
service-connected right forehead scar.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for headaches or a 
compensable evaluation for the veteran's scar.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).

The Veterans Claims Assistance Act (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2007)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

During the pendency of this appeal, the Court, issued a 
decision in March 2006 in the case of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

In the present case, the veteran's claims were received in 
August and September 2002, respectively.  The RO wrote to the 
veteran on two occasions to provide the notice required by 
the VCAA.  The first letter, dated in September 2002, 
addressed the issue of entitlement to a compensable 
disability evaluation for the right forehead scar.  The 
second letter, dated in October 2002, addressed the issue of 
entitlement to service connection for headaches.

In each case, the RO advised the veteran of the evidence 
required to substantiate his claim for service connection.  
The letters also advised the veteran of the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The October 2002 
letter did focus on what was required to substantiate a claim 
for service connection for headaches on a secondary basis.  

The veteran's claim was adjudicated in November 2002.  He was 
denied service connection for headaches and denied a 
compensable disability evaluation for his right forehead 
scar.  

The RO again wrote to the veteran in November 2004.  He was 
provided with essentially the same notice as that found in 
the letters from September and October 2002.  However, he was 
now advised how to substantiate his claim for service 
connection for headaches on a direct basis.  The veteran was 
also advised to submit evidence in his possession.  

Additional evidence was added to the record and the veteran's 
claim was re-adjudicated in October 2005.  The claim for 
service connection for headaches and an increased evaluation 
for the scar was denied.  The veteran was issued a 
supplemental statement of the case (SSOC) that informed him 
of the denial and the basis for the decision.

The veteran was scheduled for a requested Travel Board 
hearing in April 2006.  The letter also included the notice 
elements cited by the Court in Dingess.   

The Board remanded the case for additional development in 
July 2007.  The Appeals Management Center (AMC) wrote to him 
in August 2007.  He was advised of the need to provide 
additional information regarding treatment records so that 
they could be obtained.  He was also provided with the 
Dingess elements.  

The veteran was afforded VA examinations in December 2007.  
His claim was re-adjudicated and he was issued another SSOC 
in January 2008.

In addition to the notice requirements referenced supra, the 
Court issued another decision regarding the content of VCAA 
notice during the pendency of this appeal.  In Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), the Court noted that some 
increased evaluation claims would require more specific 
notice than others.  The Court acknowledged that some cases 
would only require notice for the veteran to show how their 
disability had gotten worse, and other cases would require 
information on exactly how the disability had gotten worse, 
and how it affected the veteran's employment and daily life.  

The veteran has not disputed the contents of the VCAA notice 
in this case.  A notice error is presumed prejudicial to the 
claimant unless it is demonstrated that (1) any defect in 
notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007). 

The presumption of any prejudice is overcome in this case.  
The veteran has actual knowledge of what is required to 
establish service connection for his headaches and an 
increased evaluation.  These two issues were included with 
several other service connection and increased evaluation 
issues that were decided in a Board decision dated in July 
2007.  The issues in this case were remanded for additional 
development.  In addition, a statement of the case dated in 
February 2004 and a supplemental statement of the case dated 
in October 2005 provided him with notice of the applicable 
rating criteria.  

The veteran submitted statements in support of his claim for 
both service connection and increased evaluations.  He 
provided evidence of his being wounded in Vietnam, to include 
the newspaper article in support of his headaches claim.  He 
provided information to the respective VA examiners about his 
complaints.  He identified that he received all of his 
treatment from VA.  He did not relate any interference with 
his employment or daily life from his right forehead scar.  

Moreover, the veteran has not been prohibited from meaningful 
participation in the adjudication of his claim such that it 
affects the essential fairness of the adjudication.  He has 
submitted numerous statements and items of evidence in 
support of his claim.  See Sanders, 487 F.3d. at 889.  

All available evidence pertaining to the veteran's claim has 
been obtained.  The evidence developed in this claim included 
VA medical records for the period from 2002 to 2007.  The 
veteran was afforded VA examinations in 2005 and 2007.  He 
submitted evidence in the form of a newspaper article and 
other statements.  The veteran was scheduled for a Travel 
Board hearing but failed to appear.  He did not seek to have 
the hearing re-scheduled.  His case was remanded to allow for 
additional development of the record.  

The Board finds that VA has satisfied its duty to notify and 
assist.  All obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.

ORDER

Entitlement to service connection for headaches is denied.

Entitlement to a compensable disability evaluation for a 
right forehead scar is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


